Title: To James Madison from William Walton Jr., 18 August 1804 (Abstract)
From: Walton, William, Jr.
To: Madison, James


18 August 1804, Baltimore. “The motives that now urge me to address you will I hope render me excusable for the trouble I may occasion; as being founded on a wish to be useful to the commerce of the U S. & many of my wretched countrymen shall therefore without further preface lay before you my meaning. I left this port in April last in a vessel of my own with a cargo very valuable I must confess on an irregular trade. Near my destined place I was captured by a French vessel & carried to the city of Sto. Domingo, in every expectation of being condemned. My men were imprisoned. Fortunately a long residence in Europe had made the French & Spanish languages as familiar to me as my own; I presented myself to Genl. Ferrand, effected the release of my men, & after considerable exertions, address & interest with the Spanish Judges & French officers I released vessel & cargo, tho’ must confess I deserved it not. This act so extraordinary, points out the disposition of the above Genl. towards the Americans, & that he will serve them all he can. During my stay there I was continually with him, I saw the shattered state of our trade to that island I witnessed many trials in the courts of Admiralty & can Safely assert that he will Strenuously hinder all trade with his enemies, but on a remonstrance from this country no vessel on a lawful voyage will be molested as many have been; & he will do away with all the noncommissioned privateers. He himself pointed out to me the necessity of the Americans having a representative to his govt. it would much diminish the confusion of capture, & the poor seamen that are thrown deserted on those coasts to struggle with the climate & want would in Such a character meet a friend. I myself, for a vessel I there purchased picked up a crew that would never have seen this country, for they were fitted only to be the inmates of an hospital. I also saw two fine black men from Edenton; captured in a vessel bound to Jamaica, sent from the bay of Sammaná which I afterwards visited, to Porto Rico to be sold. I should intrude on your patience were I fully to detail to you the information I obtained & as I can be of essential service to the US. & the Merchts. if you think me deserving the nommination of Consul & Commercial agent I will immediately proceed to the city of Sto. Domingo this is an act that will much please the Govt. there; my abilities are known to the commercial Houses in this country more particularly here, I radically possess the two languages necessary in that country; & Genl. Ferrand has promised to receive me in that character & afford me his protection. Whilst I was there I enjoyed his friendship, his house was open to me, he begged me to confer with Mr. Pichon on the subject; but thought it most advisable to write you first. My connections & grade in life are the most eligible; they are in some measure known to Daniel Carroll Esqr. to Mr. Aiken of the War Dept: but if you think this step advisable I will immy. wait on you with the most satisfactory credentials to your notice, from the first characters here; & as my nommination to this charge would be accompanied by the powers of the Insurance companies who in some measure join in the purport of this letter I should have a great opportunity of extending my Service. I shall hope the pleasure of your reply, & that you will Communicate the contents of this to the president.”
